Citation Nr: 0207179	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-17 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The veteran had active service from March 1968 to October 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for malaria 
effective from April 3, 1995, and assigned a noncompensable 
rating.  The veteran timely perfected an appeal.

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as 
involving the initial evaluation.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1. All relevant available evidence necessary for resolution 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would 
affect the outcome as to this issue.

2. There is no medical evidence that the veteran currently 
has malaria as an active disease or that he has any liver, 
spleen, or other organ damage as residuals of malaria.


CONCLUSIONS OF LAW


1. The schedular criteria for an increased (compensable) 
initial disability evaluation for malaria are not met.  38 
U.S.C.A. §§ 1155, 5100-5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.88a, Diagnostic Code 6304 (1996) & (2001).

2. An extraschedular disability rating is not warranted for 
the veteran's malaria residuals.  38 C.F.R. § 3.321(b) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran contracted 
malaria and suffered a severe episode while on active duty in 
Vietnam.  Service connection for malaria was granted in 
January 1998 and assigned a noncompensable percent evaluation 
effective from April 3, 1995.

The more salient records show that the veteran underwent VA 
compensation and pension examination in November 1997 in 
connection with his claim for service connection for malaria.  
He reported a history of malaria, diagnosed as falciparum 
malaria.  He gave a history of dizziness, fevers, chills, 
delirium, malaise, and dark urine.  He recounted episodes in 
the mid 1970s, characterized by fever, malaise and chills, 
and treated with medication.  He denied any present 
infections, sore throat, shortness of breath, chest pain, 
nausea and vomiting, diarrhea, constipation, urinary changes 
or neurological changes.  The examiner noted a diagnosis of 
malaria by history.  No malaria parasites were noted in blood 
smears.  No organ or systemic abnormalities were noted.

By rating decision of January 1998, the RO granted service 
connection and assigned a noncompensable evaluation.  The 
veteran appealed.

VA outpatient medical records submitted for the period April 
1998 to March 1999 reflect treatment for unrelated 
conditions.

In April 1998, the veteran submitted a VA form 21-4138, 
requesting a psychiatric examination in connection with his 
claim for an increased rating for service connected malaria.  
He asserted that he experienced psychiatric symptoms 
associated with cerebral malaria.  In a November 1998 VA form 
9 substantive appeal, he asserted that his violent behavior 
"may be a consequence of malaria" contracted while in 
Vietnam.  He attached a medical article, Neuropsychiatric 
Sequelae of Cerebral Malaria in Vietnam Veterans, in support 
of his claim for a higher rating, and renewed his request for 
a psychiatric examination.

In a February 1999 statement, he renewed his request for 
psychiatric examination based on cerebral malaria.  He 
described symptoms of extremely violent behavior and 
blackouts.

Subsequent to an October 1999 VA psychiatric compensation and 
pension examination, which evaluated the cited psychiatric 
symptoms under the dominant disability picture attributable 
to previously service-connected post traumatic stress 
disorder (PTSD), an increased rating for PTSD was assigned.

On a separate October 1999 VA examination for malaria, the 
veteran recounted a history of malaria infection in Vietnam.  
Physical examination revealed weight of 250 pounds, with no 
skin rashes.  His eyes, neck, throat, and heart were normal, 
and the chest was clear, with no rhonchi or wheezing.  Bowel 
sounds were intact, with no organomegaly noted.  The examiner 
noted that laboratory studies were all within normal limits.  
Malaria smear was negative.  The examiner noted a diagnosis 
of malaria by history, and recommended follow-up as needed.


Analysis

Duty to Assist

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  

In this regard, the Board notes that although the RO did not 
explicitly consider the provisions of the VCAA, its duty to 
the veteran has been met.  The January 1998 rating decision, 
September 1998 statement of the case, and November 2001 
supplemental statement of the case notified the veteran of 
the relevant laws and regulations, under which his service-
connected malaria are rated.  The veteran has undergone VA 
examinations and copies of those reports have been associated 
with the file.  The factual development in this case, as 
reflected in the record, indicates no reasonable possibility 
that any further assistance would aid the veteran in 
substantiating his claim. 38 U.S.C.A. § 5103A.

Accordingly, adjudication of this appeal, without remand to 
the RO for further consideration under the new law, poses no 
risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).  

Rating Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations. 
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board notes that 
this claim is based on the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id. at 126.

Additionally, the Board considers all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board must determine whether the weight of the evidence 
supports the veteran's claim(s) or is in relative equipoise, 
with the veteran prevailing in either event.  However, if the 
weight of the evidence is against his claim(s), the claim(s) 
must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Schedular ratings for Malaria

The veteran was awarded service connection for malaria and 
assigned a noncompensable rating effective from April 1995.  
The Board notes that the rating schedule criteria for 
determining disability ratings for malaria were changed 
effective August 30, 1996.  The veteran's claim was 
originally service connected from April 1995, and evaluated 
by the RO under both the old and new regulations.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the criteria in effect prior to August 30, 1996, 
malaria that was recently active with one relapse in the past 
year, or old cases with moderate disability warranted a 10 
percent evaluation. Recently active malaria with two relapses 
in the past six months; or old cases with anemia warrant a 30 
percent evaluation. Clinically active malaria so as to 
require intensive treatment; recently active malaria with 
three or more relapses over past six months; or old cases 
with marked general impairment of health warrant a 50 percent 
evaluation. Clinically active malaria so as to require 
hospital treatment for a contemplated or elapsed period of 14 
days or more; or with a combination of cerebral symptoms, 
enlarged spleen, anemia, or other severe symptoms warrant a 
100 percent evaluation. 38 C.F.R. § 4.88b, Diagnostic Code 
6304 (prior to August 30, 1996).

The revised criteria that came into effect on August 30, 
1996, provides a 100 percent evaluation for the active 
disease of malaria. It also notes that the diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears. If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone. Relapses must be confirmed by the presence of malarial 
parasites in blood smears. Thereafter rate residuals such as 
liver or spleen damage under the appropriate system. 38 
C.F.R. § 4.88b, Diagnostic Code 6204 (on and after August 30, 
1996).

The old and the new criteria have been considered. The Board 
finds that the evidence presented in support of the veteran's 
claim does not meet the criteria for an increased evaluation 
under either the old or the revised regulations.

Under the old criteria, the veteran's malaria warrants 
neither a 10 nor 30 percent evaluation because blood smear 
tests in November 1997 and October 1999 VA examinations were 
negative for malaria parasites, and there is no medical 
evidence of moderate disability or anemia.  In the absence of 
active or recently active malaria, a 50 percent evaluation 
may be awarded only if old malaria has resulted in marked 
general impairment of health.  In this instance, there is no 
evidence in VA examinations of physical abnormalities 
attributed to malaria.  Both VA examinations in November 1997 
and October 1999 report the veteran's health to be normal.  
Although the November 1997 VA examination found that the 
veteran had borderline hypertension, it was not attributed to 
his history of malaria.  Thus there is no evidence that his 
history of malaria resulted in marked impairment of health.  
Likewise, a 100 percent evaluation is unwarranted in the 
absence of clinically active malaria or other severe 
symptoms.

Under the revised criteria, malaria is also evaluated based 
on residuals such as liver or spleen damage.  In that regard, 
the record is negative for symptoms associated with 
hepatosplenomegaly.  In fact, VA examinations show liver 
function within normal limits.  In October 1999 examination, 
there were no major weight changes, and blood tests were 
within normal limits, with bowel sounds intact.  In view of 
the medical findings, higher evaluations based on residual 
damage are unwarranted as there are no such significant 
symptoms.  38 C.F.R. §§ 4.114 & 4.117, Diagnostic Codes 7345 
& 7700-7707, respectively.

Because there is no competent evidence of malaria as an 
active disease for several decades since the mid 70s, and no 
evidence of any liver, spleen, or other organ damage, or 
impairment as a result of malaria, there is no basis upon 
which a compensable evaluation for malaria might be granted 
under 38 C.F.R. § 4.88b, Diagnostic Code 6304.

The Board recognizes the veteran's contentions that he 
currently has psychiatric residuals of cerebral malaria.  
Although as a lay person he is competent to describe 
symptoms, he is not competent to offer evidence which 
requires medical knowledge, such as a diagnosis or a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, at 494 (1992).

The Board further observes in this regard, that the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, 
(pyramiding), is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter, "the Court") has held that a claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity." Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he/she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The veteran's asserted psychiatric symptoms 
have already been evaluated and more appropriately assigned 
an increased rating under the dominant disability picture as 
PTSD, diagnostic code 9411.  Indeed the current 50 percent 
rating assigned for PTSD was deemed by the rating agency to 
encompass the veteran's poor impulse control and violent 
behavior (as noted in the November 2001 rating action).  
Evaluation of the same psychiatric symptomatology under codes 
for PTSD and for malaria, is therefore impermissible.

Finally, the Board has also considered the provisions of 38 
C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected malaria is demonstrated, 
nor is there any other evidence that this condition involves 
such disability that an extraschedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).

After careful review, the Board finds no evidence in favor of 
an increased rating for malaria.  Since the preponderance of 
the evidence is against the veteran's claim for an increased 
(compensable) initial evaluation for malaria, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased (compensable) initial evaluation 
for malaria is denied.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

